﻿158.	 Mr. President, I should first like to congratulate you on your unanimous election to the high post of President of the General Assembly, and also to express our gratitude to your predecessor, Mr. Amerasinghe, for his very fruitful activities.
159.	I am particularly pleased to welcome the newly admitted Members of the United Nations, the Republic of Djibouti and the Socialist Republic of Viet Nam. We are convinced that heroic Viet Nam, which has now taken its rightful place in our Organization, will make a valuable contribution to the work of the United Nations through its active and peaceful policies.
160.	The thirty-second regular session of the General Assembly has convened on the eve of the sixtieth anniversary of the Great October Socialist Revolution, which is correctly described as the main event of the twentieth century.
161.	And, true enough, the October Revolution not only became the turning-point in the history of Russia, but also marked the beginning of a new stage in the history of the world, a stage distinguished by a profound reconstruction of the old system of international relations. That Revolution created conditions for the promotion of a new type of international relations between truly free and equal States, on the basis of the principles of socialist internationalism, fraternal friendship and all-round co-operation and mutual assistance. It gave a powerful impetus to the process of self-awareness and the self-determination of colonial and dependent peoples, a process which, after the Second World War, and with the active support of the socialist countries, developed into an accelerated decolonization and radically changed the political geography of the world. The road travelled by the Soviet Union from the Decree of Peace in 1917 to the Programme for Peace in 1971 and 1976 is marked by one and the same consistent and fundamental policy aimed at strengthening world peace and security, putting an end to the arms race and achieving disarmament, respecting the sovereign rights of all States, not interfering in their internal affairs, extinguishing the hotbeds of colonialism and racism and bringing about the broad development of international co-operation. The basic principles of this policy find their full expression in the draft of the new Constitution of the USSR and will thus be embodied in the supreme law of the Soviet State.
162.	It is because of this policy which has been pursued unswervingly and supported by all peace-loving forces in the world, that mankind has not experienced the horrors of a world war for more than 30 years and that international relations have gradually become free from anachronisms and recurrences of the cold war.
163.	If we had to describe in general terms the period which has elapsed since last year's session of the General Assembly, we could say that the prevailing trend in the development of the international situation continues to be the relaxation of international tensions. The tangible impetus given to detente in Helsinki two years ago made it possible to promote further the cause of peace, not only in Europe, but in the whole world as well. The successes which have been achieved are considerable: political ties and confidence among States have been strengthened, ever more strength has been imparted to the material fabric of co-operation in the fields of the economy, science and technology and culture. Of course, the most important achievement remains that of having made the nightmare of a new world war more remote. At the same time, however, it should also be emphasized that certain influential reactionary forces have stepped up their efforts to slow down, to check and, in the final analysis, to torpedo the very process of detente. What is more, there have been some actions which have created the danger of returning the world to the days of the cold war.
164.	One of the manifestations of these efforts is the launching of hostile and slanderous campaigns against the socialist countries. It is not difficult to understand that these campaigns are undertaken as a smoke-screen in order to conceal interference in internal affairs, in order to increase military budgets and to stockpile new armaments. The main obstacle which is now blocking the road to detente and threatening to impair its achievements is the continuing arms race. World peace cannot be achieved as long as the danger of a thermo-nuclear holocaust is not removed and as long as real measures are not taken in the field of disarmament. As Todor Zhivkov, First Secretary of the Central Committee of the Bulgarian Communist Party and President of the Council of State of the People's Republic of Bulgaria said recently:
"The main objective now is to make detente an irreversible process. This has not yet been done. Furthermore, the arms race, side by side with detente, is being whipped up, and I would say even more intensely. That is what is most dangerous for the world now. That is the main threat to world peace. Therefore the halting of the arms race is the immediate, fundamental and most urgent task."
165.	As is well known, the countries of the socialist community have put forward a constructive programme with new dimensions for co-operation among States, a programme which is aimed at broadening the scope of detente and supplementing it with measures in the military field.
166.	The proposal addressed to the States participating in the Conference on Security and Co-operation in Europe for the conclusion of a treaty whereby each would engage not to be the first to use nuclear weapons against the others is also in this spirit. Reaching an agreement on this question, as Leonid Ilich Brezhnev has pointed out, would provide new opportunities for curtailing conventional armaments in Europe, especially where their concentration is great.
167.	Unfortunately, once again certain influential circles are still captives of the one-sided approach towards the initiatives of the socialist countries and have not reacted to them positively.
168.	The countries of the socialist community have repeatedly stated that they do not lay claim to the monopoly as far as initiatives are concerned; they are prepared to consider any idea as long as it is genuinely aimed at stopping the arms race. Yet, instead of such ideas, we often hear general declarations which are at variance with and even sometimes completely contradict the actions taken by the respective Governments. It is impossible to fan hostility for other countries while at the same time talking about allegiance to detente, just as it is impossible to speed up the arms race and simultaneously to conduct successful negotiations on disarmament.
169.	This peculiar dualism in the policies of certain States is fraught with great danger for peace. All those who bear responsibility for the policies of their countries and for the fate of world peace must become aware of this danger. Mankind, which is anxious to rid itself of the burden of armaments, needs no declarations of good intentions, but rather the pragmatic consideration of specific proposals for disarmament and the adoption of effective measures to this end, without any attempt to obtain unilateral military- strategic advantages.
170.	The intention of beginning the production of the so-called neutron bomb and its inclusion in armaments has caused serious concern which has taken the form of a storm of indignation and forthright protest on the part of world public opinion. That intention can only be regarded as an attempt to impose a new round of the arms race upon nations, as a challenge to the climate of detente created with so much effort. It is not without point to recall, however, that the arms race will bring no lasting advantages to those who initiate it. It will only place a further heavy burden upon the shoulders of the peoples and may in fact bring them yet another step closer to the danger which is the peril of human civilization.
171.	We do believe that the voice of reason will prevail, so that the way may be paved towards sincere co-operation in order to put an end to the arms race and to move forward towards real disarmament. We are convinced that the forthcoming special session of the General Assembly will provide  an opportunity for agreement on a common, principled approach to disarmament, and will create favourable conditions for convening a world disarmament conference in the near future.
172.	The most complex and the most important task continues to be that of putting an end to the arms race and curbing nuclear weapons both qualitatively and quantitatively.
173.	An important step in this direction would be the total prohibition of nuclear-weapons tests. The People's Republic of Bulgaria has always held the view that this problem needs to be resolved as soon as possible. We attach great importance to the tripartite negotiations in Geneva. We support the constructive position taken by the Soviet Union, and we hope that the successful completion of these negotiations will create favourable conditions for progress towards disarmament and for a general improvement of the political atmosphere in the world.
174.	Particularly topical in present conditions is the matter of the prohibition of the development and production of new types of weapons of mass destruction and new systems of such weapons. The Geneva negotiations must be speeded up in order to reach international agreement in this field.
175.	Of considerable significance for the achievement of nuclear disarmament are those measures designed- to strengthen the regime of the non-proliferation of nuclear weapons. It is not difficult to imagine what would happen if the arsenals of the countries engaged in local conflicts, such as flare up in various parts of the planet from time to time, were to be stocked with nuclear weapons. This question becomes particularly acute in the light of the reports that the- racist regime of the Republic of South Africa plans to manufacture nuclear weapons. The appearance of such a weapon in the hands of the present regime of Pretoria would create an immediate danger for all African States as well as for world peace and security. Swift and effective action by the United Nations is needed to avert this danger.
176.	During the present session, the Bulgarian delegation will join its efforts with those of other delegations that are trying to adopt measures to accelerate the preparation of an agreement on the prohibition of chemical weapons and also to achieve progress on other partial measures. The entire activity of the People's Republic of Bulgaria in the Conference of the Committee on Disarmament and outside it continues to be focused on reaching the ultimate goal, which is general and complete disarmament under strict and effective international control.
177.	The most vital task in the present-day international situation is undoubtedly that of strengthening detente, making irreversible the process of the relaxation of international tensions, and averting a nuclear conflict. Were mankind truly to resolve these problems, this last quarter of the twentieth century would be inscribed in gold in the history of our planet.
178.	That is why we warmly welcome and fully support the Soviet Union's proposal to include on the agenda of the thirty-second regular session of the General Assembly, as a matter of urgency and great importance, the item emptied "Deepening and consolidation of international detente and prevention of the danger of nuclear war". It is our belief that the draft declaration on the deepening and consolidation of international detente and also the draft resolution on the prevention of the danger of nuclear war will receive the support of all peace-loving States and will serve as a basis for further development in the process of easing international tensions. The People's Republic of Bulgaria will do its utmost towards the realization of those proposals.
179.	An important role in this respect is being played by the growing acknowledgement of the principle of the non-use of force or the threat of force in relations among States. Although there are some who cannot conceive of the contemporary world without the use of force and are even convinced that its prohibition would almost create a vacuum in the international legal order, it becomes increasingly evident that the conclusion of a world treaty on this matter would greatly advance the process of detente.
180.	It is really quite difficult to talk about a complete improvement in the international climate when in various parts of the world there occur armed clashes which threaten to spread and engulf new territories. Regardless of the specific pretexts and reasons that give rise to those conflicts, there is no doubt that they are the result of imperialist policies based on the old principle of "divide and rule", and that their common aim is to undermine progressive political regimes.
181.	The situation in the Middle East continues to be explosive. The main reason for the stalemate in the settlement of that conflict is the position taken by Israel, which, supported by its allies, is trying to maintain its illegal occupation of the Arab territories, as is evidenced by the establishment of new Israeli settlements on those lands. The Government of the People's Republic of Bulgaria remains convinced that genuine peace in the Middle East is possible only under the following conditions: the complete withdrawal of Israeli forces from all the Arab territories occupied in 1967; the exercise of the legitimate national rights of the Arab people of Palestine, inducing their right to an independent State; and respect for the independence, existence and security of all the countries in the area. We believe that the Geneva Peace Conference on the Middle East should be reconvened, without any further procrastination, with the participation of all interested parties, including from the very outset, and with equal rights, the Palestine Liberation Organization as the sole legitimate representative of the Arab people of Palestine.
182.	The situation in southern Africa, where the racist regimes of South Africa and Southern Rhodesia continue to keep the peoples of Namibia, Zimbabwe and South Africa in colonial bondage, is one of the most acute problems now facing the United Nations and the international community.
183.	Hitherto, the efforts for the final elimination of the last vestiges of colonialism in Africa have run into stiff opposition not only on the part of the racist regimes but also on the part of some forces outside Africa which are helping those regimes. This is unequivocally confirmed by current attempts to distort the process of decolonization in order to preserve the positions of colonialism and imperialism in Africa.
184.	The People's Republic of Bulgaria will continue to give full support to the struggle of the peoples of South Africa, Namibia and Zimbabwe for the full and complete elimination of colonialism, racism, racial discrimination and apartheid.
185.	For us, the situation in Cyprus continues to be a source of concern. The People's Republic of Bulgaria unswervingly supports the kind of solution of the Cyprus question that will guarantee the sovereignty, independence and territorial integrity of the Republic of Cyprus in the interests of the Cypriot people—the Greek Cypriots and the Turkish Cypriots—and in the interests of peace and security.
186.	The People's Republic of Bulgaria favours the withdrawal of foreign troops from Korean soil and the peaceful reunification of Korea without outside interference.
187.	As we all know, one of the purposes of the United Nations Charter is to promote international co-operation in defence of fundamental human rights and freedoms. Under the pretext of fighting for the materialization of this noble objective, certain groups are trying to arrogate to themselves the right to impose their own moral values upon other countries and peoples, thus flagrantly interfering in their internal affairs. At the same time, those groups undermine the United Nations collective endeavour to cut short the most brutal and massive violations of human rights, such as those in southern Africa, in Chile and in the Israeli-occupied Arab territories since 1967.
188.	The problems of economic development and the reconstruction of international economic relations are closely linked with the establishment of peace and security in the world. To carry out this reconstruction on r. democratic basis and in order to eliminate all forms of discrimination and inequality, we must fulfil one of the important mandates of our times.
189.	We support the just demands to find ways of overcoming the under-development and the grave economic situation of developing countries since we are fully aware that historic responsibility for this state of affairs rests with the former metropolitan Powers which have exploited those countries and which continue to amass enormous wealth within the framework of the international machinery which has been set up by them, and through unequal international economic relations.
190.	In our relations with the developing countries, which are based on the principles of full equality, non-interference in internal affairs, mutual advantage and selfless aid, we are striving to the extent of our possibilities to assist their efforts to strengthen 'their political and economic independence, to consolidate their sovereignty over their natural resources, and to defend the fundamental interests of their own peoples.
191.	The Government of the People's Republic of Bulgaria attaches great significance to the Third United Nations Conference on the Law of the Sea, whose work has now entered its crucial stage. Considerable efforts and political good will be needed, however, in order to bring the Conference to a successful end.
192.	The question of the role of the United Nations and the ways to enhance its effectiveness has become recently the subject of increasing discussions, There are also attempts, under the guise of concern for the strengthening of the United Nations, to put forward concepts and views which if they were acted upon would yield the opposite result. In other words, they would result in undermining the foundations of the United Nations and its basic principles, and in weakening the international basis for peaceful coexistence among States with different social systems.
193.	The People's Republic of Bulgaria will continue in the future to support all efforts to make the United Nations more effective through strict observance of the purposes and principles of the Charter-a Charter which has stood the test of time-in order to make a better use of the possibilities contained in the Charter and to frustrate the attempts to have that document, as it were, "revised" and "perfected."
194.	The Government of the People's Republic of Bulgaria is fully aware of its responsibilities for peace and is therefore consistently implementing the provisions contained in the Final Act of Helsinki. We shall make all efforts at the forthcoming meeting in Belgrade to contribute to strengthening further peace and security in Europe, and to make this another link in the process of the ever-growing detente in the world. It is a happy fact that, as be judged by the preparatory work, the majority of the participants are interested in a positive dialogue at the meeting.
195.	To make universal peace durable and lasting, to ensure that detente has the go-ahead-these are the objectives which the People's Republic of Bulgaria is trying to achieve throughout its activity both inside and outside the United Nations. Along with the other countries belonging to the socialist community, we put forward constructive solutions in order to achieve these purposes, in order to achieve and realize the noble objectives and aims of the United Nations.